Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claim 8, when considered as a whole, is allowable over the prior art of record.  Specifically, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “outputting, by a mobile communication device, first authentication information to the cloud server, outputting, by the cloud server, one of the plurality of the password information corresponding to the first authentication information to the mobile communication device when the cloud server determined that the first authentication information matches the second authentication information, obtaining, by a combination lock, an electric energy and the one of the plurality of the password information from the mobile communication device through a first near field communication (NFC) signal, and outputting, by the combination lock, a display information to the mobile communication device through a second NFC signal when the combination lock determined that one of characters of the password setting module matches one of characters of the password information in a corresponding arrangement order, and the mobile communication device configured to display the display information, wherein after the combination lock is configured to obtain the password information from the mobile communication device through the first NFC signal, regardless of the combination lock determines whether the password setting 
The dependent claims 9 and 10 further add limitations to the allowable subject matter of the corresponding independent claim 8, thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.






/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435